Citation Nr: 0028180	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-24 780	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the claim of service connection for residuals of 
a head injury is well-grounded.  

2.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from December 6, 1973 to 
December 21, 1973.  This appeal arises from an August 1999 
rating decision, which denied service connection for 
residuals of a head injury.  In his notice of disagreement, 
filed in August 1999, the veteran requested a hearing before 
a hearing officer at the RO.  In a VA Form 9 ("Appeal to the 
Board of Veterans' Appeals"), submitted in November 1999, 
the veteran requested a hearing at the RO before a Traveling 
Member of the Board of Veterans' Appeals (Board).  In March 
2000, the veteran was accorded a hearing before a hearing 
officer at the RO.  A copy of the transcript of the hearing 
is included in the claims folder.  In a statement dated in 
March 2000, the veteran indicated that he did not desire an 
additional hearing before a Traveling Member of the Board.  


FINDING OF FACT

The claim of service connection for residuals of a head 
injury is plausible.  


CONCLUSION OF LAW

The claim of service connection for residuals of a head 
injury is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records include a report of 
pre-enlistment examination in December 1973.  The examiner 
indicated that the veteran had sustained a skull fracture two 
years earlier, and that there were no sequelae.  In a 
military hospital discharge summary, dated in December 1973, 
it was noted that the veteran had been evaluated in the 
neurology clinic, complaining of headaches.  He gave a 
history of having been struck on the right side of his head 
with a rock approximately fifteen months prior to service, 
sustaining a depressed skull fracture with left hemiparesis.  
The skull fracture was surgically corrected at Asheville 
Neurological Associates in Asheville, North Carolina, and a 
plate was placed in the veteran's skull.  The veteran 
indicated that he had had headaches since the head injury, 
and he complained that his headaches had become more severe 
during his four days of basic training.  The examiner 
reported that the veteran had become functionless, and he was 
unable to cope with training.  It was further noted that the 
veteran had developed a seizure disorder as a result of his 
pre-service head injury and was taking Dilantin for seizure 
control.  On clinical evaluation, there was a surgical scar 
over the veteran's right temporal region, status post 
craniotomy.  The diagnosis was of post-traumatic headaches, 
with a seizure disorder following a temporal depressed skull 
fracture and subsequent plate fixation approximately fifteen 
months prior to service.  A report of a medical board 
repeated the foregoing diagnosis and indicated that the 
veteran's disorder manifested by residuals of a head injury 
existed prior to military service, and was not aggravated by 
service.  

The evidence includes records of medical treatment of the 
veteran at the Haywood Regional Medical Center in Clyde, 
North Carolina (Haywood Medical Center), dating from May 1997 
to September 1997.  An emergency room report dated in 
September 1997 indicates that the veteran had been treated at 
Haywood Medical Center three months earlier, after sustaining 
a head injury when he was hit by a pipe at a retail store.  A 
computer tomography (CT) scan was negative for abnormalities.  
The veteran reported headaches for several days, and then he 
did well for a month.  For the next two months, he complained 
of lightheadedness and unsteadiness on his feet, as well as 
headaches.  These symptoms were described as intermittent.  
He was employed by a local power company, clearing brush and 
working in trees, but he had not been able to climb trees as 
part of his usual job.  The emergency room examiner noted 
that the veteran had sustained a rather severe head injury 
twenty years earlier, and he had undergone brain surgery, to 
include the placement of a plastic plate into his head.  
Following clinical evaluation, the diagnosis was continuing 
symptoms following a head injury three months earlier, 
without evidence of an acute injury on CT scan.  

Records of VA medical treatment of the veteran, dating from 
December 1997 to February 1998, include a December 1997 
medical note, which indicated that he sought medical 
treatment for dizzy spells and depression.  He gave a history 
of having been hit in the head six months previously, and 
having subsequent dizzy spells.  He further complained of 
having been depressed for the past year.  He reported 
difficulty in sleeping, episodes in which his skin broke out 
in a rash, nausea after eating, and a desire to avoid other 
people.  

Records of medical treatment of the veteran at the Smoky 
Mountain Center for Mental Health Services (Smokey Mountain 
Center), dating from May 1998 to October 1998, were 
subsequently associated with the claims folder.  The records 
indicate that the veteran was treated for a major depressive 
disorder subsequent to his head injury in 1997.  The records 
also indicate that he had filed a disability claim with the 
Social Security Administration (SSA).  

A report of a psychological evaluation of the veteran at 
Lanier Psychological Associates, P.A., in Asheville, North 
Carolina, dated in May 1998, noted his medical history as 
including a skull fracture 25 years earlier, with subsequent 
surgery for placement of a plastic plate in the right 
temporal area, and a blow to the head eight months earlier, 
with residual dizziness, blurred vision and depression.  
Following clinical evaluation, the examiner's assessment was 
that the veteran's mental status was compromised by a 
depressed, anxious, and angry mood.  The Axis I diagnosis was 
of a depressive disorder and a disorder of written 
expression.  The Axis II diagnosis was of borderline 
intellectual functioning, and the Axis III diagnosis included 
status post skull fracture with surgery, and status post blow 
to the head.  

A report, dated June 1998, from Reid D. Taylor, M.D., of 
Disability Determination Services, in Raleigh, North 
Carolina, noted that the veteran reported sustaining a head 
injury eight months earlier.  He was attempting to open a 
restroom door in a retail store and a lead pipe fell, 
striking him on the head.  He did not lose consciousness.  
The veteran indicated that he had gone to the emergency room 
of an unspecified medical facility, where a CT scan showed a 
bruise.  Dr. Taylor stated that he was uncertain as to 
whether the bruise was in the brain parenchyma or in the soft 
tissue of the veteran's scalp.  He had subsequently developed 
headaches and dizzy spells.  The veteran reported episodes of 
dizziness while driving.  Dr. Taylor noted that the veteran 
had had a head injury in 1972 or 1973, and he had been seen 
by Dr. Taylor's associate, a physician identified as Dr. 
Weiss.  The records of this prior medical treatment were 
available on microfilm.  Dr. Taylor further noted that the 
veteran had undergone surgery after his head injury in the 
1970s, and a cranioplasty had been performed.  The veteran's 
current complaints included headaches, dizziness, depression 
and anxiety.  Following neurological evaluation, Dr. Taylor's 
diagnostic impressions were of an old closed head injury, 
with mild, left-sided symptoms, and depression.  Dr. Taylor 
added that the veteran's head injury eight months earlier 
seemed fairly mild, per the history given by the veteran.  
Dr. Taylor opined that the veteran had some left-sided 
weakness which was thought to be likely due to his injury 25 
years earlier.  

In March 2000, at a hearing before a hearing officer at the 
RO, the veteran testified that he had sustained a skull 
fracture fifteen months before going on active duty.  He 
indicated that he had recovered from this injury, and he said 
that he did not have any problems when he entered service.  
He denied having depression, headaches, or dizzy spells when 
he went on active duty.  The veteran acknowledged having some 
memory loss prior to service, but stated that this symptom 
was less severe in intensity prior to service.  He testified 
that he reported to a military hospital on his fourth day of 
active duty because he was feeling anxious and having 
headaches.  He stated that his problems were not diagnosed in 
service, and he was not given medication.  He was simply 
discharged due to medical problems.  In describing his 
medical treatment following service, the veteran indicated 
that he had received medical treatment at Haywood Medical 
Center, the VA Medical Center in Asheville, North Carolina 
(Asheville VAMC), and a facility identified as the Mental 
Health Clinic, in Waynesville, North Carolina.  He continues 
to have headaches, he becomes tense and anxious at times, and 
he has dizzy spells.  He testified that he had not worked in 
two years, and was receiving disability compensation from the 
SSA for depression.  

Following the veteran's hearing in March 2000 before a 
hearing officer at the RO, records of a June 1999 disability 
determination by the SSA were associated with the claims 
folder.  The SSA concluded that the veteran had been disabled 
since September 1997 due to a head injury.  The SSA 
disability determination did not specify the date of the 
veteran's disabling head injury, but the SSA concluded that 
the veteran's head injury residuals included dizziness, left-
sided weakness, and memory loss.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).  A 
veteran who served during a period of war or during peacetime 
service after December 31, 1946 is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991 
& Supp. 2000).  If it is determined that a disability present 
in service existed prior to service, then the question of 
aggravation is raised.  In this regard, a pre-existing injury 
or disease will be considered to have been aggravated by 
service where there is an increase in disability during such 
service.  This presumption of aggravation may be rebutted by 
clear and unmistakable evidence.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991 & Supp. 2000); 38 C.F.R. § 3.306 (1999).  

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order for a claim for service 
connection to be well-grounded, there must be competent 
medical evidence of current disability (a medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, with respect to the elements for a well-
grounded claim set forth in Caluza, supra, the Board notes 
that the evidence demonstrates that the veteran sustained a 
skull fracture prior to service.  The evidence also 
establishes that residuals of the veteran's pre-service skull 
fracture were manifested during service.  Additionally, 
medical evidence indicates that the veteran has current head 
injury residuals related to his pre-service skull fracture.  
Accordingly, the first and third elements of the Caluza test 
for well-groundedness are found to be in the veteran's favor.  

With regard to the issue of aggravation, a military medical 
board concluded that the veteran's residuals of a pre-service 
head injury were not aggravated by service.  However, it was 
noted on the veteran's enlistment examination that he had 
sustained a skull fracture two years earlier, with no 
sequelae.  After four days on active duty, the veteran 
complained of headaches, and military physicians diagnosed 
post-traumatic headaches and a seizure disorder following a 
temporal depressed skull fracture and subsequent plate 
fixation approximately fifteen months prior to service.  
Given that significant symptomatic manifestations of the 
veteran's pre-service head injury residuals were shown during 
the veteran's service, the Board concludes that the claim of 
service connection for residuals of a head injury is well-
grounded because at least some medical evidence suggests that 
the veteran's pre-service head injury residuals increased in 
severity during service.  Accordingly, to the extent that the 
claim of service connection for residuals of a head injury is 
well-grounded, the appeal should be granted.  


ORDER

The claim of service connection for residuals of a head 
injury is well-grounded, and to that extent, the appeal is 
granted.  


REMAND

Where, as here, a well-grounded claim has been submitted, VA 
has a duty to assist the claimant in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  The Court has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which the veteran has referred 
and obtaining adequate VA examinations; the Court has also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

In this case, the veteran had a post-service head injury, and 
he has had medical treatment for residuals of his post-
service head injury.  The veteran should be accorded a VA 
neurological examination to distinguish, to the extent 
possible, the residuals of his pre-service skull fracture 
from the residuals of his post-service head injury.  An 
examination is also required to assist in determining whether 
identified residuals of the veteran's pre-service skull 
fracture increased in severity during service.  

Accordingly, the claim of service connection for residuals of 
a head injury is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he identify all health care 
providers who provided him with medical 
treatment for a skull fracture which he 
sustained prior to service, and during 
the period prior to his post-service head 
injury, including Asheville Neurological 
Associates, in Asheville, North Carolina, 
and Dr. Weiss and Dr. Reid D. Taylor.  
After obtaining any necessary releases, 
complete copies of all clinical records 
identified should be obtained and 
associated with the claims folder.  

2.  The RO should request that the 
veteran identify all health care 
providers who provided him with medical 
treatment for his post-service head 
injury, including Haywood Regional 
Medical Center, in Clyde, North Carolina, 
the Smoky Mountain Center for Mental 
Health Services, Lanier Psychological 
Associates, P.A., in Asheville, North 
Carolina, Drs. Taylor and Weiss, the 
Asheville VAMC, and medical records 
relied upon by the Social Security 
Administration in making its disability 
determination in June 1999.  After 
obtaining any necessary releases, 
complete copies of all clinical records 
identified, which have not been 
previously associated with the claims 
folder, should be obtained.  

3.  After the above referenced records 
are obtained, the veteran should be 
accorded a VA examination by a 
neurologist.  The examining physician 
must review the claims folder and a copy 
of this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  All clinical findings 
should be reported in detail, and all 
indicated tests should be performed.  The 
examining physician must furnish an 
opinion in response to he following 
questions:  (a) Describe all clinical 
manifestations of residuals of a skull 
fracture which pre-existed the veteran's 
service.  (b) Is it at least as likely as 
not that one or more residuals of a skull 
fracture which pre-existed the veteran's 
service increased in severity during 
service, and, if so, please identify such 
residual or residuals.  (c) Are there 
residuals of the veteran's post-service 
head injury which are distinguishable 
from residuals of his pre-service skull 
fracture, and, if so, please distinguish 
between the residuals.  

4.  Following completion of the foregoing 
development, the RO should review the 
claim of service connection for residuals 
of a head injury to determine whether the 
claim may be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



